NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BONNIE RUTH,                                    No.    17-56614

                Plaintiff-Appellant,            D.C. No. 5:16-cv-01513-JDE

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                    John D. Early, Magistrate Judge, Presiding

                            Submitted April 25, 2019**

Before:      FARRIS, LEAVY, and TROTT, Circuit Judges.

      Bonnie Ruth appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Ruth’s application for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. We review de novo, Molina v. Astrue, 674 F.3d 1104, 1110


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2012), and we affirm.

      The ALJ did not err by failing to mention explicitly a reference to an EMG

study that was not probative of any functional limitations. See Hiler v. Astrue, 687

F.3d 1208, 1212 (9th Cir. 2012) (explaining that the ALJ is not required to discuss

evidence that is neither significant nor probative). Substantial evidence supports

the review by the Administrative Law Judge (ALJ) of the medical evidence and

assessment of the Residual Functional Capacity (RFC), which properly includes all

limitations consistent with and supported by substantial evidence. See Bray v.

Comm’r, Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009) (RFC must include

all limitations supported by the record).

      The ALJ did not err by failing to ask the Vocational Expert (VE) about any

conflict between his testimony and the Dictionary of Occupational Titles (DOT)

because there was no apparent conflict between Ruth’s RFC and “the [DOT’s]

listing of job requirements that are essential, integral, or expected.” Gutierrez v.

Colvin, 844 F.3d 804, 808 (9th Cir. 2016).

      The ALJ properly discredited Ruth’s testimony based on lack of supporting

medical evidence. See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005)

(explaining that lack of supporting objective evidence may be one reason to

discredit claimant testimony). Ruth waived any additional arguments by failing to

adequately raise them before the district court. See Greger v. Barnhart, 464 F.3d


                                            2                                   17-56614
968, 973 (9th Cir. 2006) (concluding that Social Security disability claimant

waived issues on appeal by failing to raise them before the district court).

      The district court did not abuse its discretion by denying the motion to alter

the judgment. See McQuillion v. Duncan, 342 F.3d 1012, 1014 (9th Cir. 2003)

(standard of review).

      AFFIRMED.




                                          3                                     17-56614